DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 1/3/2022, wherein:
Claim 1 and 11 have been amended;
Claims 2-10, and 12-20 remain as original; and 
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for reducing credit card debt for a user which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.


Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: reducing credit card debt for a user.  The steps of: determining a set of financial attributes and a demographic profile of each of a plurality of consumers, each set of financial attributes indicative of credit card debt associated with a respective consumer of the plurality of consumers; identifying a number of the consumers who successfully repaid credit card debt based at least in part on their respective sets of financial attributes; determining a plurality of debt reduction plans used by the identified consumers to repay their respective credit card debts; correlating one or more financial attributes and a demographic profile of the user with the sets of financial attributes and the demographic profiles, respectively, of the identified consumers; training a model, using the correlations of financial attributes and demographic profiles between the user and the identified consumers, to determine a likelihood of the user repaying the credit card debt using each of the determined debt reduction plans; and determining a customized debt reduction plan for the user based on the determined likelihoods, when considered 
For independent claim 11, the claim recites an abstract idea of: reducing credit card debt for a user. The steps of: determine a set of financial attributes and a demographic profile of each of a plurality of consumers, each set of financial attributes indicative of credit card debt associated with a respective consumer of the plurality of consumers; identify a number of the consumers who successfully repaid credit card debt based at least in part on their respective sets of financial attributes; determine a plurality of debt reduction plans used by the identified consumers to repay their respective credit card debts; correlate one or more financial attributes and a demographic profile of the user with the sets of financial attributes and the demographic profiles, respectively, of the identified consumers; train the model, using the correlations of financial attributes and demographic profiles between the user and the identified consumers, to determine a likelihood of the user repaying the credit card debt using each of the determined debt reduction plans; and determine a customized debt reduction plan for the user based on the determined likelihoods, when considered collectively as an ordered combination, recites the oral abstract idea of reducing credit card debt for a user.  Independent claims 1, and 11, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations.  A debt reduction plan for a user is a commercial or legal interaction.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of 
Dependent claims 2-10, and 12-20 recite similar limitations as independent claims 1, and 11; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-5, 10, 12-15, and 20, the additional limitations of: wherein each set of financial attributes includes one or more of an amount of previous credit card debt of a respective consumer, an amount of current credit card debt of the respective consumer, an annual percentage rate (APR) associated with the credit card debt of the respective consumer, payment due dates associated with the credit card debt of the respective consumer, net savings of the respective consumer, net cash flow of the respective consumer, or an intent of the respective consumer to pay-off the credit card debt; wherein the demographic profile for the respective consumer includes one or more of a profession, employment status, an age, a level of education, or an indication of a single-income family or a multi-income family; wherein the correlating comprises: determining similarities between a selected group of the financial attributes and/or the demographic profile of the user and a corresponding group of the financial attributes and/or the demographic profile of each identified consumer; wherein the correlating comprises: clustering the number of identified consumers into one or more groups based on their respective sets of financial attributes and demographic profiles; and correlating the financial attributes and demographic profile of the user with respective sets of financial attributes and demographic profiles of each group of identified consumers; and wherein the set of financial attributes of a respective consumer is extracted from one or more of financial transactions of an electronic payment service associated with the respective customer, financial transactions associated with the respective customer's credit cards, or credit score information of the respective customer, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as commercial or legal interactions, because these further describe details of the intermediate steps for determining the customized debt reduction plan.
In claims 6-8, and 16-18, the limitations of: wherein the trained machine learning model comprises a neural network configured to determine a probability vector based on the determined likelihoods; wherein the probability vector indicates a likelihood of the user successfully repaying the credit card debt within a time period using each of the plurality of determined debt reduction plans; wherein determining the customized debt reduction plan further comprises: ranking the plurality of determined debt reduction plans based on the probability vector using the neural network; and determining a personalized debt reduction plan for the user based on the ranking using the neural network, the personalized debt reduction plan comprising portions of one or more of the plurality of determined debt reduction plans, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions because these describe further details of the machine learning model.
In claims 9 and 20, the limitations of: determining feedback indicative of the user's progress in repaying the credit card debt using the customized debt reduction plan; retraining the machine learning model based on the determined feedback; and modifying the customized debt reduction plan using the retrained machine learning model, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions because these steps describe an intermediate result of the underlying process and further describe training of the machine learning model.  
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims consisting of generic computer components, such as “the system, the trained machine learning model comprises a neural network, and retraining the machine learning model”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 11 only recite the additional elements of “processors of a computing device, a correlation engine including at least one classifier, training a machine learning model, a machine learning model communicatively coupled with the one or more processors, and a memory communicatively coupled with the one or more processors and the machine learning model, the memory storing instructions…executed by the one or more processors in conjunction with the machine learning model”.  A plain reading of Figures 1-3, and associated descriptions in the specification in at least: para. 0034 stating “any combination of elements may be implemented as a "processing system" that includes one or more processors”, para. 0050 of the specification stating “processors 230 may be implemented with a general purpose single-chip or multi-chip processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof…”, para. 0051 of the specification stating “the memory 235 may be any suitable persistent memory (such as one or more nonvolatile memory elements, such as EPROM, EEPROM, Flash memory, a hard drive, etc.) that can store any number of software programs, executable instructions, machine code, algorithms, and the like”, and para. 0066 of the specification stating “the machine learning model can be or include any suitable machine learning model that can be trained to predict or determine the probability of each debt reduction plan being successful in facilitating the user repaying the credit card debt…the machine learning model can be a neural network”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “processors of a computing device, a correlation engine including at least one classifier, training a machine learning model, a machine learning model communicatively coupled with the one or more processors, and a memory communicatively coupled with the one or more processors and the machine learning model, the memory storing instructions…executed by the one or more processors in conjunction with the machine learning model” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, and 11 are directed to an abstract idea. 
Dependent claims 2-10, and 12-20, recite similar generic computer components as the independent claims, such as “the system, the trained machine learning model comprises a neural network, and retraining the machine learning model”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processors of a computing device, a correlation engine including at least one classifier, training a machine learning model, a machine learning model communicatively coupled with the one or more processors, and a memory communicatively coupled with the one or more processors and the machine learning model, the memory storing instructions…executed by the one or more processors in conjunction with the machine learning model” to perform the steps of independent claim 1 for: determining a set of financial attributes and a demographic profile of each of a plurality of consumers, each set of financial attributes indicative of credit card debt associated with a respective consumer of the plurality of consumers; identifying a number of the consumers who successfully repaid credit card debt based at least in part on their respective sets of financial attributes; determining a plurality of debt reduction plans used by the identified consumers to repay their respective credit card debts; correlating one or more financial attributes and a demographic profile of the user with the sets of financial attributes and the demographic profiles, respectively, of the identified consumers; training a model, using the correlations of financial attributes and demographic profiles between the user and the identified consumers, to determine a likelihood of the user repaying the credit card debt using each of the determined debt reduction plans; and determining a customized debt reduction plan for the user based on the determined likelihoods, and based on similar reasoning and rationale for the steps of independent claims 11, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and also limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  Further, the use of a machine learning model fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). With respect to the machine learning model, the Examiner interprets this to be akin to analyzing information, as the model is merely being used as a tool to analyze the information, and as shown in the prior art, it is well known in the field of finance to use machine learning to analyze data1.  Therefore, independent claims 1, and 11 are not patent eligible.  
In addition, the dependent claims 2-10, and 12-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the system, the trained machine learning model comprises a neural network, and retraining the machine learning model” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-10, and 12-20 also are not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1 and 11 over prior art.
The closest prior art of record is US 2020/0074539 to Palaghita et al. (hereinafter referred to as Palaghita), US 20200082444 to Benkreira et al. (hereinafter Benkreira), US 11,145,005 to Brock et al. (hereinafter referred to as Brock), and US 2016/0232546 to Ranft et al. (hereinafter referred to as Ranft).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1 and 11.  For independent claim 1, the prior art of Palaghita, Benkreira, Brock, and Ranft specifically do not disclose: determining a plurality of debt reduction plans used by the identified consumers to repay their respective credit card debts; correlating, using a correlation engine including at least one classifier, one or more financial attributes and a demographic profile of the user with the sets of financial attributes and the demographic profiles, respectively, of the identified consumers; training a machine learning model, using the correlations of financial attributes and demographic profiles between the user and the identified consumers, to determine a likelihood of the user repaying the credit card debt using each of the determined debt reduction plans; and determining, using the trained machine learning model, a customized debt reduction plan for the user based on the determined likelihoods.  Similar reasoning and rationale apply to independent claim 11.  Dependent claims 2-10, and 12-20 are allowable over the prior art by virtue of their dependency on an allowed claim. 

Response to Arguments

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-20 under 35 USC 101 are maintained.  
The Applicant argues that under Step 2A of the 2019 PEG, that the claims do not recite an abstract idea of reducing credit card debt because the claims recite specific steps describing how a desired result is achieved that integrates the alleged abstract idea into a practical application.  Applicant further states on page 8 of their Remarks that similar to Finjan, because Applicant’s claims uniquely recite specific steps that accomplish a desired result of providing a user with a customized debt reduction plan based upon previous plans successfully used by similar consumers to repay credit card debt.  With respect to Finjan, the claims were held patent eligible because the Court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. In particular, the method generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code”.  This was a technical improvement to a technical problem over traditional virus scanning, which only recognized the presence of previously-identified viruses (see Memorandum - Recent Subject Matter Eligibility Decisions (Finjan Inc. v. Blue Coat Systems, Inc. and Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc.) (April 2, 2018)).  In regards to the Applicant’s claim limitations, the Examiner fails to see how computer functionality has been improved, therefore this argument is not persuasive.  Determining a debt reduction plan for a consumer is not an improvement to the functioning of a computer or to any other technology or technical field.  A computer system receiving financial and demographic information over a network and processing the data to determine a debt reduction plan is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) and limiting the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of: “processors of a computing device, a correlation engine including at least one classifier, training a machine learning model, a machine learning model communicatively coupled with the one or more processors, and a memory communicatively coupled with the one or more processors and the machine learning model, the memory storing instructions…executed by the one or more processors in conjunction with the machine learning model” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant further argues on pages 10 and 11 that the Examiner does not follow the USPTO’s guidelines in determining that the claims fall within the enumerated groupings of abstract ideas.  Examiner respectfully disagrees with Applicant’s argument. Examiners are directed to point to the claim language that recites the abstract idea when identifying the abstract idea.  Here the Examiner is merely showing where the abstract idea is recited in the claim (see MPEP 2106.07(a) “if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it corresponds to a concept that the courts have identified as an abstract idea.”). The Examiner has followed the offices guidelines and met the office’s burden explaining where the idea is recited in the claim language and explaining which abstract concepts identified by the courts that abstract idea is similar to, analyzing the claims individually and as a whole, therefore this argument is not persuasive.  As indicated in the final rejection above, under Step 2A of Prong 1, independent claims 1 and 11 fall within the “Certain Method of Organizing Human Activity” category.  
Applicant argues on pages 11 and 12 that under Step 2B of the 2019 PEG, that the amended claim limitations amount to significantly more because the steps of claim 1 describe how a result is achieved similar to Finjan.  Examiner respectfully disagrees with Applicant’s argument.  Applicant’s amended independent claims do not recite additional elements that amount to an inventive concept that renders the claims patent eligible.  As stated previously, receiving financial and demographic information over a network and processing the data to determine a debt reduction plan is nothing more than executing instructions to apply the exception to a computer.  The additional elements of: “processors of a computing device, a correlation engine including at least one classifier, training a machine learning model, a machine learning model communicatively coupled with the one or more processors, and a memory communicatively coupled with the one or more processors and the machine learning model, the memory storing instructions…executed by the one or more processors in conjunction with the machine learning model”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Using generic computer technology to perform data reception, analysis, update and processing does not recite an improvement to a particular computer technology (See McRo, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15 (Fed. Cir. 2016) (finding claims not abstract because the “focused on a specific asserted improvement in computer animation”)).  Applicant’s claims recite: determining, identifying, correlating, training, and determining, which are conventional functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses.  (See Electric Power Group LLC v. Alstom S.A. 830 F.3d 1350, 1353 (Fed. Cir. 2016) and In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011)).  Considered as an ordered combination, the computer components of Applications amended independent claims add nothing that is not already present when the steps are considered separately.  Therefore the rejections of the claims pursuant to 35 USC 101 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brock et al. (US 11,145,005) teaches a payment service system that stores customer profiles including transaction logs and demographical data for a plurality of customers and a machine learning model that determines an optimal repayment schedule for a user.
Ranft et al. (US 2016/0232546) teaches a machine learning algorithm that identifies a best-match profile of a user’s transaction profile to corresponding aggregate model profiles by comparing demographic and other attributes of the user with demographic and other attributes of populations of users represented by the aggregate model profiles.
 Cella (US 2020/0294138) teaches a loan consolidation plan using artificial intelligence trained on a training set of loan management activities.
Morin et al. (US 2020/0327604) teaches machine learning based matching of user attributes and offer attributes performed to identify potentially relevant offers for a given user.
Ranganathan et al. (US 2021/0390875) teaches training feature dataset including individual user data (e.g., age, gender, marital status), financial data (e.g., income/expenses ratios, debt and savings information) to train a classification machine learning model (referred to herein as the “behavioral classification model”) to provide suggested debt relief.
Wolfe et al. (US 11,094,008) teaches a debt resolution planning platform may use a machine learning technique to generate the plan parameters using the model

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.S.S./Examiner, Art Unit 3695                                                                                                                                                                                                        3/1/2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 2, 2022 	


    
        
            
        
            
        
            
        
            
    

    
        1 See NPL A Brief Review of Machine Learning, 2009, which discloses "Research shows that machine learning technology has been widely used in marketing, finance, telecommunications and network analysis.", see also Computation Finance, 2010, which discloses "Table 2 lists the statistical and artificial intelligence techniques that are widely used in computational finance."